UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6332


KERMIT DUANE HAYDEN,

                Petitioner – Appellant,

          v.

WARDEN F. J. CARAWAY,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00173-JFM)


Submitted:   July 20, 2012                 Decided:   August 1, 2012


Before DUNCAN, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kermit Duane Hayden, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kermit Duane Hayden, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.       We have reviewed the record

and find no reversible error.         Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated   by   the   district   court.      Hayden   v.   Caraway,   No.

1:11-cv-00173-JFM (D. Md. Jan. 23, 2012).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                  2